OPTIMUM FUND TRUST Optimum International Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated July 29, 2014 The Board of Trustees of the Fund has approved the appointment of Acadian Asset Management LLC (“Acadian”) as a sub-advisor to the Fund. It is currently anticipated that Acadian will replace BlackRock Advisors, LLC (“BlackRock”) as a sub-advisor to the Fund in mid-January 2015. On or about January 14, 2015, in connection with the appointment of Acadian as a sub-advisor to the Optimum International Fund, the following will replace the first paragraph under the section entitled “Investment Manager and Other Service Providers – The Sub-Advisors” of the Fund’s Statement of Additional Information: The Manager has entered into Sub-Advisory Agreements on behalf of each Fund. The Sub-Advisory Agreements obligate T. Rowe Price Associates, Inc. (“T. Rowe Price”), Massachusetts Financial Services Company (“MFS”), Columbia Wanger Asset Management, LLC (“CWAM”), the Delafield Group, a division of Tocqueville Asset Management L.P. (“The Delafield Group of Tocqueville” or “Tocqueville”), The Killen Group, Inc. (“Killen”), EARNEST Partners, LLC (“EARNEST”), Wellington Management Company, LLP (“Wellington Management”), Fred Alger Management, Inc. (“Alger”), Westwood Management Corp. (“Westwood”), Acadian Asset Management LLC (“Acadian”), Pacific Investment Management Company LLC (“PIMCO”), and Herndon Capital Management, LLC (“Herndon”) (referred to individually as a “Sub-Advisor” and collectively as the “Sub-Advisors”) to: (i) make investment decisions on behalf of their respective Funds; (ii) place all orders for the purchase and sale of investments for their respective Funds with brokers or dealers selected by the Manager and/or the Sub-Advisors; and (iii) perform certain limited related administrative functions in connection therewith. In addition, on or about January 14, 2015, the following will replace the information in the section of the Fund's Statement of Additional Information entitled, "Portfolio Managers – Other Accounts Managed – Optimum International Fund – BlackRock": Optimum International Fund: No. of Accounts Total Assets in with Accounts with No. of Total Assets Performance- Performance- Accounts Managed Based Fees Based Fees Acadian John R. Chisholm Registered Investment Companies 12
